Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-10, 12 in the reply filed on 3/18/2021 is acknowledged.  The traversal is on the ground(s) that the cited art does not have the variables such as the A1 and A2 of the claims.  This is not found persuasive because the invariable moiety in the claimed formula is a substituted amide bond.  All the substituents on this moiety are variable.  Amides are well-known in the art including the cited reference.  Further, it is noted rejoinder of method claims (Group II) would be available upon the finding of allow ability of the compound claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for few compounds of formula I, does not reasonably provide enablement for any and all possibilities of formula I of claim.  For example, it is not seen where in the specification enabling disclosure is found for making compounds with the variable A2.  Likewise, with regards to A1, enablement is limited only one possibility (see below).   Similarly, the specification is not enabling for N-oxides, hydrates or solvates of the claimed formula.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in 
With respect to ‘make’ prong of enablement requirement:
Direction, guidance and working examples for making compounds can be acknowledged for making compounds by the union of acid and amine as shown below.
		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The feasibility of this elementary bond forming reaction, however depends on the availability of the acid and amine needed.  In this regard, the specification is not enabling of any and all A1 and A2 as recited in the claim.  Enabling disclosure is limited to making compounds wherein A is limited to A1 being 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 
Thus, it is not seen where the instant specification is enabling for making compounds with R, R10 or R11 is other than H.  The specification does not provide how to procure the amine compounds needed for making any and all possibilities as recited for A1.  .  The specification is silent with regards to how these amines are made, what starting materials are needed to make them.  According to the U.S. Court of Customs and 

With respect to ‘use’ prong of enablement requirement:
Biological properties are unpredictable and are ultimately tide to the chemical structure.  
Working examples in this regard is limited to compounds wherein A is 
				
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  
See page 199-206.  Thus even within this narrowly disclosed data for the above-mentioned A, the activity of the compounds vary widely depending on the T of the claimed formula.  This is consistent with the following state of the art teachings with respect to structure and function.  
See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design and states 

    PNG
    media_image3.png
    95
    310
    media_image3.png
    Greyscale


The properties of compounds of claimed formula wherein A is 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

cannot be reasonably be expected for compounds of claimed formula wherein, for example A is 	

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

An expectation otherwise would defy art recognized structure-activity principles.  
Therefore predictable intended therapeutic use, as required by the two prong 112a requirement, can be acknowledged only for few compounds of the claimed formula. 


The specification also does not reasonably provide enablement for making solvates of the claimed compounds. Note hydrate is one of many possible solvates.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims. The factors to be considered in making an enablement rejection have been summarized above. In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims. There is no working example of any solvate or solvate formed. None of the compounds made (based on data provided) form solvates.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate, since none of the analytical data provided for the disclosed compounds form solvate.  These cannot be simply willed into existence. 
Examination of the working examples in the specification and the data accompanying the experimental for making the compounds, it is clear, no hydrate or solvate is formed (see for example NMR data).  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such 



The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few compounds of the claimed formula. There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625